DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: 

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and refers to its purported merits.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A lighting system having a base plate, a plurality of light sources affixed to the base plate and , and a cover plate with a plurality of lenses for projecting light from the light sourcesprovided adjacent to the at least one luminaire to connect the luminaire to another luminaireinto a plurality of different sizes and configurations

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover including a plurality of lenses (as defined in independent claims 1 and 2) must be shown or the feature canceled from the claims.  No new matter should be entered.

The drawings are further  objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both a stop at both ends of curve surface 44 (see Figure 5A) and an arcuate slot in connector 14 (see Figure 7A).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because element 46 is referred to as both a “stop” (see paragraph 0021) and a “”slotted opening” (see paragraph 0022).
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).  Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention. 

Independent claim 2 is indefinite as it is not clear if limitations following the phrase “that includes” are elements of the previously defined “lighting system”, or if such limitations apply to each one of the “at least two luminaires”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, each of the “at least two luminaires” as including the structural elements and features following the phrase “that includes”.

Independent claim 3 is indefinite as it fails to provide proper antecedent basis for the limitations “The lighting system” and “the at least one luminaire”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 3 as being intended to be dependent from independent claim 1, the prior claim missing the “at least one connector” structure.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A luminaire, comprising: 
a base plate; 
a plurality of light sources affixed to the base plate; 
electrical wires connecting the light sources to each other; and 
a cover plate that includes a plurality of lenses that allow light from the light sources to emit therethrough, the cover plate releasably affixed to the base plate.

CLAIM 2.	A lighting system, comprising: 
at least two luminaires, each luminaire including 
a base plate, 
a plurality of light sources affixed to the base plate, 
electrical wires connecting the light sources to each other, and 
a cover plate that includes a plurality of lenses that allow light from the light sources to emit therethrough, the cover plate releasably fixed to the base plate; and 
a connector that is arrangable between and contactable with the at least two luminaires.

CLAIM 3.	A lighting system including at least one luminaire as defined in claim 1, further comprising at least one connector arrangeable adjacent to the at least one luminaire.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSON, Jr. et al. (U.S. Pat. App. Pub. 2013/0107524).

Regarding independent claim 1, ANDERSON, Jr. et al. discloses a luminaire 10 (as seen in Figure 3) including a base plate 12 (as seen in Figure 3); a plurality of light sources 14 (as seen in Figure 3) affixed to the base plate 12 (as seen in Figure 3); electrical wires (circuit traces in the PCB 12) connecting the light sources 14 to each other (inherent, as interconnecting circuit elements is the purpose of printed circuit boards); and a cover plate 16 (as seen in Figure 3) that includes a plurality of lenses 18 (as seen in Figure 3) that allow light from the light sources 14 to emit therethrough (see paragraph 0024) releasably affixed to the base plate 12 (see paragraph 0025). 

Regarding independent claim 2 (as best understood, see previous section 13), ANDERSON, Jr. et al. discloses a lighting system (as seen in Figure 11) including at least two luminaires 10a/10b/10c/10d (as seen in Figure 11) that includes a base plate 12 (as seen in Figure 3); a plurality of light sources 14 (as seen in Figure 3) affixed to the base plate 12 (as seen in Figure 3); electrical wires (circuit traces in the PCB 12) connecting the light sources 14 to each other (inherent, as interconnecting circuit elements is the purpose of printed circuit boards); and a cover plate 16 (as seen in Figure 3) that includes a plurality of lenses 18 (as seen in Figure 3) that allow light from the light sources 14 to emit therethrough (see paragraph 0024) releasably affixed to the base plate 12 (see paragraph 0025); and a connector 50 (as seen in Figure 11) that is arrangable between and contactable with the at least two luminaires 10a/10b/10c/10d (as seen in Figure 11). 

Regarding independent claim 3 (as best understood, see previous section 14), ANDERSON, Jr. et al. discloses a lighting system 10 (as seen in Figure 3) with at least one luminaire 10 (as seen in Figure 3), and at least one connector 13 (as seen in Figure 3) arrangeable adjacent to the at least one luminaire 10 (as seen in Figure 3).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Marka et al. (U.S. Pat. App. Pub. 2006/0291204), Dubord (U.S. Pat. 8,104,920), Gherardini et al. (U.S. Pat. 8,231,261), McClellan (U.S. Pat. 8,696,160), Tran et al. (U.S. Pat. 9,062,841), Chien et al. (U.S. Pat. 9,482,420), Kim (U.S. Pat. 9,534,754), Kim et al. (U.S. Pat. 10,760,747), Zanotto et al. (U.S. Pat. 10,775,033), Martin (U.S. Pat. 10,941,926), Novakovic (U.S. Pat. 10,969,090), and Nowak et al. (U.S. Pat. 10,995,917) disclose lighting systems including a plurality of illumination devices, each having a plurality of light sources supported by a plate, and a cover provided over the light sources. The light sources are electrically interconnected to one another, and the cover might include at least one lens for modifying the light emitted by the light sources. Means for electrically and mechanically interconnecting at least two of the luminaires are also disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875